—Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered June 13, 1997, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a determinate term of 14 years, unanimously affirmed.
Defendant failed to preserve his claim that the evidence presented at trial was legally insufficient to prove beyond a reasonable doubt that the victim suffered serious physical injury, and we decline to review it in the interest of justice. Were we to review this claim, we would find that there was overwhelming evidence to support the jury’s determination that the victim suffered protracted impairment of health as a result of the robbery (see, People v Virgo, 197 AD2d 458, lv denied 82 NY2d 905). The victim’s broken nose and shoulder required surgery and extended therapy and produced lengthy residual impairment. Concur — Sullivan, J. P., Milonas, Nardelli and Tom, JJ.